Title: Thomas Cooper to Thomas Jefferson, 13 September 1819
From: Cooper, Thomas
To: Jefferson, Thomas


					
						
							Dear sir
							
								Philadelphia
								Sepr 13. 1819.
							
						
						I wrote to you at the Bedford Springs of this State, supposing from what I saw in the newspapers, you might be there.
						The castings are at last furnished. J. Vaughan has undertaken to forward them according to your directions. The seal is done; & the impression sent to you, which as soon as it receives your approbation I will pay for, as I shall for the castings, when the account is sent to me.
						I have received an offer which I consider as worth my while to accept to give a course of lectures this ye winter at Lexington Kentucky, where they propose to begin an University by a first course of lectures the ensuing season. I shall be at Charlottesville the first of April, but as I must do something for my living, I believe I shall accept the Kentucky offer ad interim.
						The manufacturers are very busy here, promoting meetings, societies and addresses to obtain from the next Congress, an encrease of the Tariff. I have opposed them by an essay signed “Indagator” in the Analectic magazine for about two numbers back, & I think I shall again put pen to paper to shew that it is a scheme on part of the Manufacturers to pick the pocket of the farmers.
						I remain always with great respect   Dear Sir
						
							Your friend & Servant
							
								Thomas Cooper
							
						
					
					
						M. Correa is well.
					
				